  Case 2:21-cv-02025-MEF Document 6               Filed 01/28/21 Page 1 of 1 PageID #: 8




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

GARY O. GRIGSBY                                                                  PLAINTIFF

       v.                            CIVIL NO. 2:21-cv-2025-MEF

ANDREW M. SAUL, Commissioner
Social Security Administration                                                   DEFENDANT

                                          JUDGMENT

       For the reasons stated in the Court’s Order of Dismissal (ECF No. 5), the clerk is ordered

to dismiss the Plaintiff’s Complaint without prejudice.

       IT IS SO ORDERED on this 28th day of January 2021.

                                             /s/ Mark E. Ford
                                             HON. MARK E. FORD
                                             UNITED STATES MAGISTRATE JUDGE
